EXHIBIT 10.2

THIS WARRANT AND THE UNDERLYING SECURITIES HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR ANY STATE
SECURITIES LAWS. THIS WARRANT AND THE UNDERLYING SECURITIES MAY NOT BE
TRANSFERRED UNLESS (I) THIS WARRANT AND THE UNDERLYING SECURITIES HAVE BEEN
REGISTERED FOR SALE PURSUANT TO THE SECURITIES ACT OR (II) THE COMPANY HAS
RECEIVED AN OPINION OF COUNSEL REASONABLY SATISFACTORY TO IT THAT SUCH TRANSFER
MAY LAWFULLY BE MADE WITHOUT REGISTRATION UNDER THE SECURITIES ACT OR
QUALIFICATION UNDER APPLICABLE STATE SECURITIES LAWS.

WARRANT

THIS CERTIFIES THAT, for value received, Theodore C. Skokos (the “Holder”) is
entitled to subscribe for and purchase up to 245,098 fully paid and
nonassessable shares (the “Shares”) of common stock, par value $0.01 per share
(the “Common Stock”), of ATS Medical, Inc., a Minnesota corporation (the
“Company”), at $2.04 per share (such price and such other price as shall result,
from time to time, from the adjustments specified in Section 4 hereof is herein
referred to as the “Warrant Price”), upon the terms and subject to the
conditions hereinafter set forth. This warrant is being issued on this 29th day
of June, 2008 (the “Date of Grant”).

This warrant is being issued in connection with that certain Subordinated Credit
Agreement, dated as of June 29, 2008 (the “Credit Agreement”), by and between
the Company and the Holder. Capitalized terms used and not defined herein shall
have the meanings set forth in the Credit Agreement.

1. Term. The right represented by this warrant is exercisable, in whole or in
part, at any time and from time to time from the earlier of the Date of Grant
(the “Initial Exercise Date”) until June 29, 2015 (the “Termination Date”).

2. Method of Exercise; Payment; Issuance of New Warrant. Subject to Section 1
hereof, the purchase right represented by this warrant may be exercised by the
Holder hereof, in whole or in part and from time to time, at the election of the
Holder hereof, as applicable, after the Initial Exercise Date. At the time
Holder elects to exercise this warrant, the Holder shall (i) surrender this
warrant (with the notice of exercise substantially in the form attached hereto
as Exhibit A-1 duly completed and executed) at the principal office of the
Company and by the payment to the Company, by certified or bank check, or by
wire transfer to an account designated by the Company (a “Wire Transfer”) of an
amount equal to the then applicable Warrant Price multiplied by the number of
Shares then being purchased; or (ii) exercise the “net issuance” right provided
for in Section 9 hereof. In the event of any exercise of the rights represented
by this warrant pursuant to this Section 2, certificates for the shares of stock
so purchased shall be delivered to the Holder hereof as soon as practicable and
in any event within three (3) business days after such exercise and, unless this
warrant has been fully exercised or expired, a new warrant representing the
portion of the Shares, if any, with respect to which this warrant shall not then
have been exercised shall also be issued to the Holder hereof as soon as
practicable and in any event within such thirty-day period; provided, however,
if requested by the Holder of this warrant, the Company shall use reasonable
efforts to cause its transfer agent to deliver the certificate representing
Shares issued upon exercise of this warrant to a broker or other person (as
directed by the Holder exercising this warrant) within the time period required
to settle any trade made by the Holder after exercise of this warrant.

The person or persons in whose name(s) any certificate(s) representing shares of
Common Stock shall be issuable upon exercise of this warrant shall be deemed to
have become the holder(s) of record of, and shall be treated for all purposes as
the record holder(s) of, the shares represented thereby (and such shares shall
be deemed to have been issued) immediately prior to the close of business on the
date or dates upon which this warrant is exercised.

3. Stock Fully Paid; Reservation of Shares. All Shares that may be issued upon
the exercise of the rights represented by this warrant will, upon issuance
pursuant to the terms and conditions herein, be fully paid and nonassessable,
and free from all preemptive rights and taxes, liens and charges with respect to
the issue thereof. During the period within which the rights represented by this
warrant may be exercised, the Company will at all times have authorized, and
reserved for the purpose of the issue upon exercise of the purchase rights
evidenced by this warrant, a sufficient number of shares of Common Stock to
provide for the exercise of the rights represented by this warrant. If at any
time during the term of this warrant the number of authorized but unissued
shares of Common Stock shall not be sufficient to permit exercise of this
warrant, the Company will take such corporate action as may, in the opinion of
its counsel, be necessary to increase its authorized but unissued shares of
Common Stock to such number of shares as shall be sufficient for such purposes.

4. Adjustment of Warrant Price and Number of Shares. The number of shares of
Common Stock purchasable upon the exercise of this warrant and the Warrant Price
shall be subject to adjustment from time to time upon the occurrence of certain
events, as follows:

(a) Reclassification or Merger. In case of any reclassification or change of
securities of the class issuable upon exercise of this warrant (other than a
change in par value, or from par value to no par value, or from no par value to
par value, or as a result of a subdivision or combination), or in case of any
merger of the Company with or into another corporation (other than a merger with
another corporation in which the Company is the acquiring and the surviving
corporation and which does not result in any reclassification or change of
outstanding securities issuable upon exercise of this warrant), the Company, or
such successor or purchasing corporation, as the case may be, shall (i) in the
case of a merger described above, execute and deliver to the Holder a new
warrant (in form and substance reasonably satisfactory to the Holder), so that
the Holder shall have the right to receive, upon exercise of this warrant, at a
total purchase price equal to that payable upon the exercise of the unexercised
portion of this warrant, and in lieu of the shares of Common Stock theretofore
issuable upon exercise of this warrant, the kind and amount of shares of stock,
other securities, money and property receivable upon such merger or sale by a
Holder of the number of shares of Common Stock then purchasable under this
warrant and (ii) in the case of a reclassification or change in the securities
issuable upon exercise of this warrant described above, the Holder shall have
the right to receive, upon exercise of this warrant, at a total purchase price
equal to that payable upon the exercise of the unexercised portion of this
warrant, and (A) in lieu of the shares of Common Stock theretofore issuable upon
exercise of this warrant, the number of shares of Common Stock then purchasable
under this warrant upon such reclassification or other change in the securities
issuable upon exercise of this warrant or (B) in lieu of cash theretofore
issuable upon exercise of this warrant, the amount of cash then issuable under
this warrant upon such reclassification or other change in the securities
issuable upon exercise of this warrant. Any new warrant shall provide for
adjustments that shall be as nearly equivalent as may be practicable to the
adjustments provided for in this Section 4. The provisions of this Section 4(a)
shall similarly apply to successive reclassifications, changes, mergers and
sales.

(b) Subdivision or Combination of Shares. If the Company at any time while this
warrant remains outstanding and unexpired shall subdivide or combine its
outstanding shares of Common Stock, the Warrant Price shall be proportionately
decreased and the number of Shares issuable hereunder shall be proportionately
increased in the case of a subdivision and the Warrant Price shall be
proportionately increased and the number of Shares issuable hereunder shall be
proportionately decreased in the case of a combination.

(c) Stock Dividends and Other Distributions. If the Company at any time while
this warrant is outstanding and unexpired shall (i) pay a dividend with respect
to Common Stock payable in Common Stock, then the Warrant Price shall be
adjusted, from and after the date of determination of shareholders entitled to
receive such dividend or distribution, to that price determined by multiplying
the Warrant Price in effect immediately prior to such date of determination by a
fraction (A) the numerator of which shall be the total number of shares of
Common Stock outstanding immediately prior to such dividend or distribution, and
(B) the denominator of which shall be the total number of shares of Common Stock
outstanding immediately after such dividend or distribution; or (ii) make any
other distribution with respect to Common Stock (except any distribution
specifically provided for in Sections 4(a) and 4(b)), then, in each such case,
provision shall be made by the Company such that the Holder of this warrant
shall receive upon exercise of this warrant a proportionate share of any such
dividend or distribution as though it were the holder of the Common Stock as of
the record date fixed for the determination of the shareholders of the Company
entitled to receive such dividend or distribution.

(d) Adjustment of Number of Shares. Upon each adjustment in the Warrant Price,
the number of shares of Common Stock purchasable hereunder shall be adjusted,
rounded up to the nearest whole share, to the product obtained by multiplying
the number of Shares purchasable immediately prior to such adjustment in the
Warrant Price by a fraction, the numerator of which shall be the Warrant Price
immediately prior to such adjustment and the denominator of which shall be the
Warrant Price immediately thereafter.

5. Notice of Adjustments. Whenever the Warrant Price or the number of Shares
purchasable hereunder shall be adjusted pursuant to Section 4 hereof, the
Company shall make a certificate signed by its acting chief financial officer
setting forth, in reasonable detail, the event requiring the adjustment, the
amount of the adjustment, the method by which such adjustment was calculated,
and the Warrant Price and the number of Shares purchasable hereunder after
giving effect to such adjustment, and shall cause copies of such certificate to
be mailed to the Holder of this warrant.

6. Fractional Shares. No fractional shares of Common Stock will be issued in
connection with any exercise hereunder, but in lieu of such fractional shares
the Company shall make a cash payment therefor based on the product resulting
from multiplying the then fair market value of the Common Stock (as determined
pursuant to Section 9(c) below) on the date of exercise by such fraction.

7. Compliance with Act; Disposition of Warrant or Shares of Common Stock.

(a) Compliance with Act. The Holder of this warrant, by acceptance hereof,
agrees that this warrant, and the shares of Common Stock to be issued upon
exercise hereof are being acquired for investment and that such Holder will not
offer, sell or otherwise dispose of this warrant, or any shares of Common Stock
except under circumstances which will not result in a violation of the
Securities Act of 1933, as amended (the “Securities Act”), or any applicable
state securities laws. Upon exercise of this warrant, unless the Shares being
acquired are registered under the Securities Act and any applicable state
securities laws or an exemption from such registration is available, the Holder
hereof shall confirm in writing that the shares of Common Stock so purchased are
being acquired for investment and not with a view toward distribution or resale
in violation of the Securities Act and shall confirm such other matters related
thereto as may be reasonably requested by the Company. This warrant and all
shares of Common Stock issued upon exercise of this warrant (unless registered
under the Securities Act and any applicable state securities laws) shall be
stamped or imprinted with a legend in substantially the following form:

THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR ANY STATE SECURITIES LAWS.
THE SECURITIES REPRESENTED HEREBY MAY NOT BE TRANSFERRED UNLESS (I) SUCH
SECURITIES HAVE BEEN REGISTERED FOR SALE PURSUANT TO THE SECURITIES ACT OR
(II) THE COMPANY HAS RECEIVED AN OPINION OF COUNSEL REASONABLY SATISFACTORY TO
IT THAT SUCH TRANSFER MAY LAWFULLY BE MADE WITHOUT REGISTRATION UNDER THE
SECURITIES ACT OR QUALIFICATION UNDER APPLICABLE STATE SECURITIES LAWS.

Said legend shall be removed by the Company, upon the request of a Holder, at
such time as the restrictions on the transfer of the applicable security have
terminated.

(b) Disposition of Warrant or Shares. This warrant and any shares of Common
Stock acquired pursuant to the exercise or conversion of this warrant may be
transferred only pursuant to a registration statement filed under the Securities
Act or an exemption from such registration. Subject to such restrictions, the
Company shall transfer this warrant from time to time upon the books to be
maintained by the Company for that purpose, upon surrender thereof for transfer
properly endorsed or accompanied by appropriate instructions for transfer and
such other documents as may be reasonably required by the Company, including, if
required by the Company, an opinion of counsel to the effect that such transfer
is exempt from the registration requirements of the Securities Act to establish
that such transfer is being made in accordance with the terms hereof, and a new
warrant shall be issued to the transferee and the surrendered warrant shall be
canceled by the Company. Each certificate representing this warrant or the
shares of Common Stock thus transferred (except a transfer pursuant to Rule 144
or 144A) shall bear a legend as to the applicable restrictions on
transferability in order to ensure compliance with such laws, unless such legend
is not required in order to ensure compliance with such laws. The Company may
issue stop transfer instructions to its transfer agent in connection with such
restrictions.

(c) Applicability of Restrictions. Neither any restrictions of any legend
described in this warrant nor the requirements of Section 7(b) above shall apply
to any transfer of, or grant of a security interest in, this warrant (or the
Common Stock obtainable upon exercise hereof) or any part hereof (i) to a
partner of the Holder if the Holder is a partnership or to a member of the
Holder if the Holder is a limited liability company, (ii) to a partnership of
which the Holder is a partner or to a limited liability company of which the
Holder is a member, or (iii) to any affiliate of the Holder if the Holder is a
corporation; provided, however, in any such transfer, if applicable, the
transferee shall on the Company’s request agree in writing to be bound by the
terms of this warrant as if an original Holder hereof.

8. Rights as Shareholders; Information. No Holder of this warrant, as such,
shall be entitled to vote or receive dividends or be deemed the holder of Common
Stock issuable upon the exercise hereof for any purpose, nor shall anything
contained herein be construed to confer upon the Holder of this warrant, as
such, any of the rights of a shareholder of the Company or any right to vote for
the election of directors or upon any matter submitted to shareholders at any
meeting thereof, or to receive notice of meetings, or to receive dividends or
subscription rights or otherwise until this warrant shall have been exercised
and the Shares purchasable upon the exercise hereof shall have become
deliverable, as provided herein.

9. Right to Convert Warrant into Stock: Net Issuance.

(a) Right to Convert. In addition to and without limiting the rights of the
Holder under the terms of this warrant, the Holder shall have the right to
convert this warrant or any portion thereof (the “Conversion Right”) into shares
of Common Stock as provided in this Section 9 at any time or from time to time
during the term of this warrant. Upon exercise of the Conversion Right with
respect to a particular number of shares subject to this warrant (the “Converted
Warrant Shares”), the Company shall deliver to the Holder (without payment by
the Holder of any exercise price or any cash or other consideration) that number
of shares of fully paid and nonassessable Common Stock as is determined
according to the following formula:

X = (B – A) divided by Y



      Where: X = the number of shares of Common Stock that shall be issued to
Holder



      Y = the fair market value of one share of Common Stock



      A = the aggregate Warrant Price of the specified number of Converted
Warrant Shares immediately prior to the exercise of the Conversion Right (i.e.,
the number of Converted Warrant Shares multiplied by the Warrant Price)



      B = the aggregate fair market value of the specified number of Converted
Warrant Shares (i.e., the number of Converted Warrant Shares multiplied by the
fair market value of one Converted Warrant Share)

If shares of Common Stock are issuable pursuant to this Section 9, no fractional
shares shall be issuable upon exercise of the Conversion Right, and, if the
number of shares to be issued determined in accordance with the foregoing
formula is other than a whole number, the Company shall pay to the Holder an
amount in cash equal to the fair market value of the resulting fractional share
on the Conversion Date (as hereinafter defined).

(b) Method of Exercise. The Conversion Right may be exercised by the Holder by
the surrender of this warrant at the principal office of the Company together
with a written statement (which may be in the form of Exhibit A-1) specifying
that the Holder thereby intends to exercise the Conversion Right and indicating
the number of shares subject to this warrant which are being surrendered
(referred to in Section 9(a) hereof as the Converted Warrant Shares) in exercise
of the Conversion Right. Such conversion shall be effective upon receipt by the
Company of this warrant together with the aforesaid written statement, or on
such later date as is specified therein (the “Conversion Date”). Certificates
for the shares issuable upon exercise of the Conversion Right and, if
applicable, a new warrant evidencing the balance of the shares remaining subject
to this warrant, shall be issued as of the Conversion Date and shall be
delivered to the Holder within thirty (30) days following the Conversion Date.

(c) Determination of Fair Market Value. For purposes of this Section 9, “fair
market value” of a share of Common Stock as of a particular date (the
“Determination Date”) shall mean: (i) if traded on a securities exchange, the
fair market value of the Common Stock shall be deemed to be the average of the
closing prices of the Common Stock on such exchange over the five trading days
immediately prior to the Determination Date as reported by Bloomberg Financial
Markets (or a comparable reporting service of national reputation selected by
the Company and reasonably acceptable to the Holder if Bloomberg Financial
Markets is not then reporting sales prices of such security) (collectively,
“Bloomberg”); (ii) if traded on a market that is not a securities exchange, the
fair market value of the Common Stock shall be deemed to be the average of the
closing bid prices of the Common Stock over the five trading days immediately
prior to the Determination Date as reported by Bloomberg; and (iii) if there is
no public market for the Common Stock, then fair market value shall be
determined by the Board of Directors of the Company in good faith.

(d) Automatic Exercise: If this Warrant would terminate or expire but for the
application of this Section 9(d), then if the fair market value of one share of
Common Stock exceeds the Warrant Price this Warrant shall be deemed
automatically converted pursuant to this Section 9 immediately prior to such
termination or expiration.

10. Representations and Warranties. The Company represents and warrants to the
Holder of this warrant as follows:

(a) This warrant has been duly authorized and executed by the Company and is a
valid and binding obligation of the Company enforceable in accordance with its
terms, subject to laws of general application relating to bankruptcy, insolvency
and the relief of debtors and the rules of law or principles at equity governing
specific performance, injunctive relief and other equitable remedies.

(b) The Shares have been duly authorized and reserved for issuance by the
Company and, when issued in accordance with the terms hereof, will be validly
issued, fully paid and nonassessable and free from preemptive rights.

(c) The execution and delivery of this warrant are not, and the issuance of the
Shares upon exercise of this warrant in accordance with the terms hereof will
not be, inconsistent with the Company’s articles of incorporation or bylaws, do
not and will not contravene any law, governmental rule or regulation, judgment
or order applicable to the Company, and do not and will not conflict with or
contravene any provision of, or constitute a default under, any indenture,
mortgage, contract or other instrument of which the Company is a party or by
which it is bound or require the consent or approval of, the giving of notice
to, the registration or filing with or the taking of any action in respect of or
by, any federal, state or local government authority or agency or other person,
except for the filing of notices pursuant to federal and state securities laws,
which filings will be effected by the time required thereby.

11. Registration Rights.

(a) If requested by the Holder (the “Demand Registration Right”), the Company
shall prepare and, as soon as practicable but in no event later than 30 calendar
days after receiving such a request from the Holder (the “Filing Deadline”),
file with the Commission a Registration Statement on Form S-3 (the “Registration
Statement”) covering the resale of all of the shares of Common Stock issuable
upon exercise of any Warrants issued to the Holder under the Credit Agreement on
or before the date of such demand (the “Registrable Securities”). The Holder
shall have only one Demand Registration Right, and such Demand Registration
Right shall apply to all Registrable Securities issuable to Holder on or before
the date of the demand upon the exercise of the Warrants issued by the Company
to the Holder in connection with the transactions contemplated by the Credit
Agreement.

(b) The Registration Statement prepared pursuant hereto shall register the
Registrable Securities for resale, including the number of shares of Common
Stock issuable upon exercise of the Warrants by the Holder from time to time in
accordance with the methods of distribution elected by such Holder. The Company
shall use its best efforts to have the Registration Statement declared effective
by the Commission as soon as practicable, but not later than 90 calendar days
after the Filing Deadline (the “Effectiveness Deadline”); provided, however,
that if the Commission reviews the Registration Statement and requires the
Company to make modifications thereto, then the Effectiveness Deadline shall be
extended to 120 calendar days after the Filing Deadline. In the event that,
before the Registration Statement is declared effective, the offices of the
Securities and Exchange Commission are closed due to acts of God, war or terror
(or similar circumstances), the Effectiveness Deadline will be extended by a
number of days equal to the days of any such closure.

12. Modification and Waiver. This warrant and any provision hereof may be
changed, waived, discharged or terminated only by an instrument in writing
signed by the party against which enforcement of the same is sought.

13. Notices. Any notice, request, communication or other document required or
permitted to be given or delivered to the Holder hereof or the Company shall be
delivered, or shall be sent by certified or registered mail, postage prepaid, to
each such Holder at its address as shown on the books of the Company or to the
Company at the address indicated therefore on the signature page of this
warrant.

14. Binding Effect on Successors. This warrant shall be binding upon any
corporation succeeding the Company by merger, consolidation or acquisition of
all or substantially all of the Company’s assets, and all of the obligations of
the Company relating to the Common Stock issuable upon the exercise or
conversion of this warrant shall survive the exercise, conversion and
termination of this warrant and all of the covenants and agreements of the
Company shall inure to the benefit of the successors and assigns of the Holder
hereof.

15. Lost Warrants or Stock Certificates. The Company covenants to the Holder
hereof that, upon receipt of evidence reasonably satisfactory to the Company of
the loss, theft, destruction or mutilation of this warrant or any stock
certificate and, in the case of any such loss, theft or destruction, upon
receipt of an indemnity reasonably satisfactory to the Company, or in the case
of any such mutilation upon surrender and cancellation of such warrant or stock
certificate, the Company will make and deliver a new warrant or stock
certificate, of like tenor, in lieu of the lost, stolen, destroyed or mutilated
warrant or stock certificate.

16. Descriptive Headings. The descriptive headings of the various sections of
this warrant are inserted for convenience only and do not constitute a part of
this warrant. The language in this warrant shall be construed as to its fair
meaning without regard to which party drafted this warrant.

17. Governing Law. This warrant shall be construed and enforced in accordance
with, and the rights of the parties shall be governed by, the laws of the State
of Minnesota.

18. Remedies. In case any one or more of the covenants and agreements contained
in this warrant shall have been breached, the Holder hereof (in the case of a
breach by the Company), or the Company (in the case of a breach by the Holder),
may proceed to protect and enforce their or its rights either by suit in equity
and/or by action at law, including, but not limited to, an action for damages as
a result of any such breach and/or an action for specific performance of any
such covenant or agreement contained in this warrant.

19. No Impairment of Rights. The Company will not, by amendment of its articles
of incorporation or through any other means, avoid or seek to avoid the
observance or performance of any of the terms of this warrant, but will at all
times in good faith assist in the carrying out of all such terms and in the
taking of all such action as may be necessary or appropriate in order to protect
the rights of the Holder of this warrant against impairment.

20. Severability. The invalidity or unenforceability of any provision of this
warrant in any jurisdiction shall not affect the validity or enforceability of
such provision in any other jurisdiction, or affect any other provision of this
warrant, which shall remain in full force and effect.

21. Recovery of Litigation Costs. If any legal action or other proceeding is
brought for the enforcement of this warrant, or because of an alleged dispute,
breach, default, or misrepresentation in connection with any of the provisions
of this warrant, the successful or prevailing party or parties shall be entitled
to recover reasonable attorneys’ fees and other costs incurred in that action or
proceeding, in addition to any other relief to which it or they may be entitled.

22. Entire Agreement; Modification. This warrant constitutes the entire
agreement between the parties pertaining to the subject matter contained in it
and supersedes all prior and contemporaneous agreements, representations, and
undertakings of the parties, whether oral or written, with respect to such
subject matter.

(Signature page follows)

1

The Company has caused this Warrant to be duly executed and delivered as of the
Date of Grant specified above.

ATS MEDICAL, INC.

By: /s/ Michael Kramer
Name: Michael Kramer
Title: Chief Financial Officer


Address: 3905 Annapolis Lane North
Suite 105
Minneapolis, MN 55447

2

EXHIBIT A-1

NOTICE OF EXERCISE

To: ATS MEDICAL, INC. (the “Company”)

1. The undersigned hereby:



           elects to purchase     shares of common stock of the Company pursuant
to the terms of the attached warrant, and tenders herewith payment of the
purchase price of such shares in full, or



           elects to exercise its net issuance rights pursuant to Section 9 of
the attached warrant with respect to     shares of common stock.

2. Please issue a certificate or certificates representing      shares in the
name of the undersigned or in such other name or names as are specified below:

(Name)

(Address)

3. The undersigned represents that any aforesaid shares are being acquired for
the account of the undersigned for investment and not with a view to, or for
resale in connection with, the distribution thereof and that the undersigned has
no present intention of distributing or reselling such shares, all except as in
compliance with applicable securities laws.

(Signature)

(Date)

3